Citation Nr: 1242308	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  04-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial separate compensable disability rating for neurologic impairment of the bilateral lower extremities as a neurologic abnormality associated with the service-connected low back disability.  

2.  Entitlement to an initial separate compensable disability rating for erectile dysfunction (ED) as a neurologic abnormality associated with the service-connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  At that time, in pertinent part, service connection for residuals of a shell fragment wound (SFW) of the back was granted.  A noncompensable rating was assigned.  The Veteran submitted a timely notice of disagreement (NOD), and this appeal ensued.  

In April 2004, the Veteran, his wife, and his son testified before a Decision Review Officer at a formal hearing while at the RO.  A transcript of that hearing has been associated with the file.  

In August 2006, May 2008, December 2009, the Board remanded the case to the RO, via the Appeal Management Center (AMC), for further development and adjudicative action.  The December 2009 decision specifically noted that the RO had not given adequate consideration as to whether separate ratings might be warranted for all residuals of the SFW of the back.  Additional examination was requested.  

In a June 2011 Board decision, service connection for a separate rating for a low back disability, diagnosed as degenerative disc disease (DDD), (associated with the SFW residuals) was granted.  A 20 percent rating was assigned.  That issue is no longer on appeal.  

With regard to the issues as listed on the title page of this decision, the Board remanded them in the June 2011 Board decision in order to obtain medical opinions regarding nexus for symptoms reported.  The claims have now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected low back disorder is not manifested by separately ratable neurological manifestations of the lower extremities due to DDD during the appeal period.  

2.  The Veteran's service-connected low back disorder is not manifested by a separately ratable bowel or bladder impairment, to include ED, as a manifestation of DDD during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating for neurological impairment of the lower extremities have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.71a, 4.124a, Diagnostic Code (DC) 8520 (2012).  

2.  The criteria for a separate compensable rating for ED have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.71a, DC 7522 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In the present case, correspondence dated October 2003 and July 2011 satisfied the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & supp. 2011) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the 

Veteran was expected to provide.  The Veteran filed his claim prior to the 2006 Dingess decision, and as such, he was not provided with Dingess notice at the time of his claim.  Instead, in July 2007, Veteran was provided with notice regarding the degree of disability and effective date.

Regardless, in the instant case, the issues of separate initial disability ratings are "downstream" issues.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issues on appeal.  

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2012).  The Veteran's service treatment records (STRs) and medical records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded with numerous examinations regarding his low back disorder (January 2010, December 2010, and August 2011).  In August 2011, examinations were conducted specific to whether neurological manifestations or ED were present, and, if so, opinions were requested as to etiology and degree of severity.  The reports of these VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the neurological impairment of the lower extremities and ED in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2012).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the US Court of Appeals for Veterans Claims as "staged" ratings.  Id. at 126.  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2012).  

Background and Analysis

As stated earlier, service connection was granted for DDD of the low back in a Board decision in June 2011.  The assignment of a 20 percent rating was promulgated in a July 2011 rating decision.  The Veteran did not appeal the grant and award.  He has contended, however, that separate and compensable ratings are warranted for neurological manifestations and for ED as associated with the low back disability.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other conditions.  See Esteban v, Brown, 6 Vet. App. 259, 262 (1994).  

Pursuant to 38 C.F.R. § 4.71a, Note 1, associated neurological abnormalities (to include bowel and bladder impairment) are evaluated separately under and appropriate DC.  


Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2012) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2012).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2012).  The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  

In this case, the Board notes that the Veteran reported no significant sensory impairment upon spine examination in January 2010.  At that time, sensory to temperature, pin prick, and soft touch was present in both lower extremities.  Muscle movement in the lower extremities was normal, and he was able to overcome normal resistance.  On examination of the spine in December 2010, there was report of back pain.  This included pain that radiated down into the left lower extremity to the foot where there was a tingling sensation.  The pain was described as a dull aching, and it was worse with movement.  It was present 90 to 100 percent of the time.  Stiffness was dealt with by frequent changes of posturing, position, and frequent movement.  Neurological examination revealed 4/5 muscle strength in the lower extremities.  There was no Achilles reflex on the left.  The examiner was able to elicit the right Achilles reflex but not the left.  The patellar reflexes were +1 and equal.  The motor function was 4/5 motor strength.  Sensory examination was decreased on the left in the L5 distribution.  

When examined by VA in August 2011, the examiner reviewed the claims file.  It was noted that the Veteran reported having a funny feeling in his legs that made him want to move them.  When he did, the sensation briefly subsided.  This occurred at night or during the day.  His wife had told him that he did it all night long.  He had constant pain in his low back.  The backs of his legs ached, especially in the calves.  He experienced numbness on the outside of the left thigh and calf, over the top of the left foot and under the toes.  Sometimes, his knee gave way.  He used a cane for balance.  He fell from time to time, perhaps 4 times in the past 6 months.  He could walk perhaps a few hundred yards before his legs ached too much to continue.  

On examination, the Veteran walked with a cane with fair heel/toe/tandem walk leaning on the cane.  Motor strength was 5/5 in the right lower extremity and 4+/5 in the left hip flexors and ankle/toe extensors with normal tone and bulk.  There was 1+ pretibial edema in the left leg.  Sensory was decreased to pin prick on the lateral thigh and leg.  Reflexes were 2+ and equal except absent left ankle jerk.  Straight leg raising was negative.  

The examiner's assessment was of restless legs syndrome (RLS).  He further noted that this was a movement disorder of unknown etiology.  There was no known association with posttraumatic stress disorder (PTSD).  While it could be associated with peripheral neuropathy, the examiner noted that he was unable to tie the Veteran's shrapnel wounds or his lumbar disc disease to RLS without speculation.  There was some mild weakness at the left hip and ankle which did not fit a single root.  The sensory loss fit neither peripheral nerve nor root distribution.  

Based on the above examination and evaluation, it is clear that the examiner did not believe that the Veteran's recently noted neurological complaints were related to his service-connected back disability.  A medical opinion that contradicts the examiner's opinion is not of record.  

In related discussion, it is pointed out that in Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  Instead, the Court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  In this case, the examiner pointed out that RLS was of unknown etiology and only recently reported.  Moreover, mild weakness at the left hip and ankle did not fit peripheral nerve or root distribution pursuant to the factors in this case.  

The Board acknowledges the Veteran's reports of neurological symptoms in the bilateral lower extremities at the time of recent exams in 2010 and 2011.  Certainly, he can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of pain or tingling in the extremities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, however, that diagnostic testing results have resulted in the conclusion that the Veteran's neurological complaints are not consistent with his actual service-connected back disability.  Perhaps most significantly, despite considering the Veteran's reports of lower neurological symptoms, the December 2010 examiner did not diagnose a neurological disorder.  Similarly, the August 2011 VA examiners found the evidence insufficient to find that any current neurological complaint was related to the lumbar spine disorder.  The Board has accorded great evidentiary weight to the VA specialist in 2011 who reviewed the record, to include the Veteran's neurological complaints (e.g., RLS mild weakness at the left hip and ankle) and concluded that such were unrelated to his low back.  His opinion, as summarized above, is the evidence most probative to the etiology of the Veteran's neurological condition.  The opinion is based on a review of the Veteran's complete medical records and examination of the veteran.  Thus, it takes into account the medical evidence in favor and against the Veteran's claim, and makes references to specific physical findings set forth in the medical record.  

As to functional loss related to neurological conditions, it is noted that the Veteran's muscle strength in the lower extremities has been shown to be at least 4 out of 5, demonstrating that he retains the ability to use both his back and extremities in close to a normal manner, and that he, in fact, does so.  The evidence is convincing that the Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his low back rating.  The Veteran functional loss does not warrant a greater rating than already warranted as he is compensated by his lumbar spine rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca, 8 Vet. App. 202.  

Thus, a separate rating for neurologic impairment is not warranted pursuant to 38 C.F.R. § 4.124a, DC 8520.  

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including bowel or bladder impairment to include ED, separately, under an appropriate DC.  

The Board will now consider the applicability of a separate rating for ED.  

A separate rating for bowel or bladder impairment may be warranted under 38 C.F.R. § 4.124a (2012) if supported by objective medical evidence.  In this regard, the Board notes that the Veteran does receive special monthly compensation for loss of use of a creative organ.  ED is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).  The only DC specifically addressing ED is DC 7522.  Under that code, the criteria for a compensable rating, 20 percent, are penile deformity with loss of erectile power.  There is no provision for a compensable rating where there is loss of erectile power without penile deformity. 

In this case, at the time of the December 2010 exam, the Veteran denied a history of ED.  At the time of the August 2011 exam, it was noted that the Veteran carried a diagnosis of benign prostatic hyperplasia.  This diagnosis was assigned in November 2005.  He complained of urinary hesitancy and a diminished urinary stream without appreciable dribbling or dysuria.  He was on medication which had helped.  He had no history of renal colic or kidney stones.  His medical history associated with his back was summarized and included two surgical procedures.  He said that he now had ED as he had difficulty achieving and maintaining an erection.  The Veteran said that he had not maintained an erection for over a year.  The examiner noted that there were no notes within his treatment records that indicated that he had ever complained of ED to his physicians.  He had never been referred for a urologic consultation in regard to this problem.  Moreover, sexual dysfunction was not noted by treating neurologists or neurosurgeons.  The Veteran said that he had never voiced his complaints in that he was worried about other issues.  

The examiner noted that the Veteran had an extensive history of cigarette smoking, although he had stopped 3 years earlier.  He also had a long history of alcohol use, and he was on numerous medications for treatment of his PTSD, gastritis, dyslipidemia, RLS, and back.  Examiner revealed a 6 cm hypopigmented well healed and flat scar in the right groin from a previous inguinal surgery.  The testes were fully descended bilaterally, and they were without atrophy, mass, or tenderness.  There were no lesions of the penile shaft or glans, and there was no urethral discharge.  The final diagnoses included ED by report, unrelated to lumbar disk disease.  In explanation, the examiner noted that the Veteran denied a diminished libido and reported that his ED came on insidiously over 4 to 5 years.  He did not suffer the abrupt termination of erection after his back surgeries.  He did not develop ED at the time he quit work.  He had significant risk factors for microvascular disease including his extensive smoking history, dyslipidemia, and hypertension.  The Veteran also abused alcohol to an extent not recognized by his mental health practitioners.  

The examiner further explained that the Veteran's ED was more than likely secondary to microvascular disease complicated by his alcohol abuse.  It was not likely that ED was caused by, permanently worsened, or otherwise associated with his service-connected low back disability.  Neurological function was involved in erections.  There was a supraspinal component in terms of brain function.  However, in regard to the spinal cord, the pertinent physiology is the balance between sympathetic function and parasympathetic function.  There related function mediated the vascular component of an erection.  The thoracolumbar lumbar sympathetics ran from thoracic 10 to the lumbar 2 level.  The sacral parasympathetics ran from sacral 2 to the sacral 4 level.  Neither of these spinal cord segments was involved in the Veteran's surgical interventions for lumbar disk disease.  Thus, there was no reason to believe that his lumbar disk disease played any role in the development of his ED.  

As to the Veteran's assertion that his ED is associated with his low back disorder and warrants a separate rating, he is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington, supra; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the above record of evidence, to include a VA examiner's opinion regarding etiology of ED, the Board finds that the condition is not due to his lumbar spine disorder, and a separate rating is not warranted.  

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2012).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his spine disability in many years, and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a separate compensable disability rating for neurologic impairment of the bilateral lower extremities as a neurologic abnormality associated with the service-connected low back disability is denied.  

Entitlement to a separate compensable disability rating for erectile dysfunction (ED) as a neurologic abnormality associated with the service-connected low back disability is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


